THORNAL, Justice.
By petition for writ of certiorari, City of Miami attempts to challenge an order of the Circuit Court of the Eleventh Judicial Circuit which reversed a judgment of conviction of Collie Brown entered by the Municipal Court of the City of Miami.
The order of the Circuit Judge provided:
“That the Judgment and Sentence appealed from in this case are hereby reversed on the grounds that it appeared from the evidence and testimony that the Defendant was in possession of certain alleged carbon copies of bolita tickets and this Court feels that such carbon copies are not in themselves bolita tickets but are only evidence of a bookkeeping entry or receipt and therefore would not sustain a conviction of having been guilty of the charge of unlawful possession of lottery tickets.”
This order did not finally determine the cause by “* * * giving such judgment or order as the trial court should have given” as required by F.S. § 932.52(13), F.S.A. Therefore the proceeding in the municipal court has not been finally concluded, and the order of reversal is not of such finality as to support the granting of a petition for writ of certiorari. See Robinson v. City of Miami, 138 Fla. 696, 190 So. 35.
Petition denied.
DREW, C. J., and THOMAS and HOB-SON, JJ., concur.